Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 1 of 14   PageID #:
                                    253
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 2 of 14   PageID #:
                                    254
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 3 of 14   PageID #:
                                    255
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 4 of 14   PageID #:
                                    256
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 5 of 14   PageID #:
                                    257
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 6 of 14   PageID #:
                                    258
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 7 of 14   PageID #:
                                    259
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 8 of 14   PageID #:
                                    260
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 9 of 14   PageID #:
                                    261
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 10 of 14   PageID #:
                                     262
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 11 of 14   PageID #:
                                     263
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 12 of 14   PageID #:
                                     264
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 13 of 14   PageID #:
                                     265
Case 1:19-cv-00413-SOM-KJM Document 23-5 Filed 12/18/19 Page 14 of 14   PageID #:
                                     266
